DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1, 31, 34-43, 46-48 and 53-57, now renumbered as claims 1-20, have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John B. Conklin on 10/14/2021.
Claims 1, 42, 47, 48 and 57 have been amended as follows:
1. (Currently Amended) An unmanned aerial vehicle authentication method comprising: 
determining, by a communications device belonging to a core network, that a type of a terminal is an unmanned aerial vehicle (UAV); 
obtaining, by the communications device, location information of the terminal, 
wherein the location information includes at least one of a tracking area identity, a cell identifier (ID), a local IP address of the terminal and a user datagram protocol source port number of the terminal; and 
sending, by the communications device, authentication information of the terminal and the location information to an authentication server, 
wherein the authentication information is used by the authentication server to perform take-off authentication or flight plan authentication, 
wherein the take-off authentication comprises checking whether the location information is a lawful take-off location of the terminal, and 
wherein the flight plan authentication comprises checking whether the location information is applicable for executing a flight mission.

42. (Currently Amended) A device belonging to a core network comprising: a non-transitory memory storage comprising processor-executable instructions; and at least one processor in communication with the non-transitory memory storage, wherein the at least one processor, upon execution of the processor-executable instructions, is configured to: 
determine that a type of a terminal is an unmanned aerial vehicle (UAV); 
obtain location information of the terminal, wherein the location information includes at least one of a tracking area identity, a cell identifier (ID), a local IP address of the terminal and a user datagram protocol source port number of the terminal; and
send authentication information of the terminal and the location information to an authentication server, 
wherein the authentication information is used by the authentication server to perform take-off authentication or flight plan authentication, 
wherein the take-off authentication comprises checking whether the location information is a lawful take-off location of the terminal, and 
wherein the flight plan authentication comprises checking whether the location information is applicable for executing a flight mission.

47. (Currently Amended) The device according to claim 42, further comprising a transmitter 

48. (Currently Amended) A system comprising a communication device, belonging to a core network, and an authentication server, wherein: 
the communication device is configured to determine that a type of a terminal is an unmanned aerial vehicle (UAV), and 
receive location information of the terminal, wherein the location information includes at least one of a tracking area identity, a cell identifier (ID), a local IP address of the terminal and a user datagram protocol source port number of the terminal, and 
send authentication information of the terminal and the location information to the authentication server, 
wherein the authentication information is used by the authentication server to perform take-off authentication or flight plan authentication, 
wherein the take-off authentication comprises checking whether the location information is a lawful take-off location of the terminal, and 
wherein the flight plan authentication comprises checking whether the location information is applicable for executing a flight mission; and 
the authentication server is configured to 
receive the authentication information of the terminal and the location information, and 
perform the authentication on the terminal based on the authentication information of the terminal and the location information.

57. (Currently Amended) The device according to claim 42, wherein the 
determine in a session establishment procedure of the terminal, that the type of the terminal is the UAV; 
the at least one processor is further configured to: 
receive response information from the authentication server, wherein the response information indicates that authentication on the terminal fails; and 
send a session establishment reject message to the terminal.

Allowable Subject Matter
Claims 1, 31, 34-43, 46-48 and 53-57 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 06/07/2018, with respect to the rejection(s) of claim(s) 1, 42 and 48 have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 42 and 48 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 31, 34-41, 43, 46-47 and 53-57 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Hong teaches: When an unmanned aerial vehicle (UAV) sends an attach request to a Mobility Management Entity (MME), the MME sends a device identity check request containing the IMEI of the UAV to an Equipment Identity Register (EIR). The EIR verifies the device identity of the UAV and returns a device identity check acknowledgment to the MME. Once the MME receives the device identity check acknowledgment, the MME allows the UAV to access the network. Prior art of record De Rosa teaches: A UAV performs authentication procedure with the core network by transmitting authentication data to the core network. The authentication data includes an indication that the UAV is a device to be operated at flight altitude. Upon successful authentication of the UAV, the core network assigns a telemetry channel to the UAV so that the UAV can transmit telemetry information and/or flight plan information to the core network. Prior art of record McCann teaches: When a UE initiates a tracking area update (TAU) message that includes the IMSI of the UE, an MME receives the TAU message and launches an UpdateLocation request (ULR) message in response. A Diameter router receives the ULR message and uses the IMSI of the UE to determine an appropriate destination (HSS/AAA) to route the message. The appropriate HSS/AAA receives the message and sends a ULA message indicating that the location information has been received and stored. 
However, Hong, De Rosa and McCann fail to teach: wherein the location information includes at least one of a tracking area identity, a cell identifier (ID), a local IP address of the terminal and a user datagram protocol source port number of the terminal; and wherein the authentication information is used by the authentication server to perform take-off authentication or flight plan authentication, wherein the take-off authentication comprises checking whether the location information is a lawful take-off location of the terminal, and wherein the flight plan authentication comprises checking whether the location information is applicable for executing a flight mission”.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180096609 to de la Cruz et al: Methods, systems and apparatus, including computer programs encoded on computer storage media for fleet management of unmanned aerial vehicles, including flight authorization. One of the methods includes maintaining one or more rules associated with authorizing UAVs to implement flight plans. A request to generate a flight plan associated with a job is received, the request including information indicating a flight pattern comprising, at least, one or more waypoints associated with geospatial references. The flight plan is generated based on the request, and an initial authorization check is determined based on the maintained rules and the generated flight plan. Upon a positive determination, access to the generated flight plan is provided by a ground control system, and the flight plan is implemented.
US 20200301450 to Li: The present disclosure discloses a method, apparatus and system for controlling UAV, which relates to the field of unmanned aerial vehicles (UAV). The method includes: receiving one or more UAV control instructions sent by a ground station device, and each UAV control instruction includes a variable identification for identifying an UAV; for each of the UAV control instructions, acquiring an address identification of the corresponding UAV according to the variable identification in the UAV control instruction, and sending the corresponding UAV control instruction to a communication module of the UAV corresponding to the address identification via a mobile network, so that the UAV executes an operation corresponding to the received UAV control instruction, and the communication module of the UAV includes the address identification of the UAV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438